Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	EXAMINER’S NOTE: The claims have been reviewed and considered under the new guidance pursuant to the 2019 Revised Patent Subject Matter Eligibility Guidance (PEG 2019) issued January 7, 2019.	
3.	This communication is in response to Applicant’s amendment filed on 02 September 2021. Claims 2 and 11 have been previously cancelled. Claims 4-5 and 13-14 have been cancelled. Claims 1, 3, 6, 10, 12, 17, and 19 have been amended. Claims 1, 3, 6-10, 12, and 15-19 remain pending. 

Response to Arguments
4.	In response to Applicant’s arguments, as disclosed in the remarks, filed
on 02 September 2021, with respect to the prior art not expressly disclosing acquiring an authentication image for the user by capturing an image of the fingerprint of the finger when the input pressure exceeds the threshold pressure, wherein the value of the threshold pressure is larger than the startup pressure and determined to be larger as the quality of the comparison image is lower, and said acquiring the authentication image includes acquiring the authentication image by imaging the fingerprint of the finger when an elapsed time period from the time when the input pressure exceeds the startup pressure, while not exceeding the threshold pressure, reaches a predetermined threshold time period and wherein an output device configured to output a predetermined warning notification recognizable by the user when the quality of the 

Allowable Subject Matter
5.	Claims 1, 3, 6-10, 12, and 15-19 are allowed.
6.	The following is an examiner’s statement of reasons for allowance: The present invention is directed towards a method and system for acquiring a fingerprint image for user authentication from a user’s finger in a higher quality. Claims 1, 10,  and 19 identifies the uniquely distinct features “wherein said measuring includes measuring the quality of the comparison image based on a difference in brightness between a ridge and a valley of the comparison image, acquiring an authentication image for the user by capturing an image of the fingerprint of the finger when the input pressure exceeds the threshold pressure, wherein the value of the threshold pressure is larger than the startup pressure and determined to be larger as the quality of the comparison image is lower, and said acquiring the authentication image includes acquiring the authentication image by imaging the fingerprint of the finger when an elapsed time period from the time when the input pressure exceeds the startup pressure, while not exceeding the threshold pressure, reaches a predetermined threshold time period; outputting a predetermined warning notification recognizable by the user when the quality of the authentication image is lower than a predetermined threshold quality, acquiring a further fingerprint image by imaging the fingerprint of the finger when the input pressure exceeds the threshold pressure during the threshold time period from the time when the warning notification is outputted, and replacing the authentication image with the further fingerprint image”. 
The closest prior art, Baek et al. (Pub No. 2017/0293749) discloses an electronic device and an operating method thereof are provided. The electronic device includes a first processor, a second processor, a display, and a first sensor. The first processor receives an input through the first sensor while the display is in a deactivated state, and transmits the input to the second processor, when biometric data is detected in the input, and the second processor authenticates the biometric data included in the input, and activates the display if the authentication succeeds.
However, either singularly or in combination, Baek et al. fail to anticipate or render obvious the claimed limitations of wherein said measuring includes measuring the quality of the comparison image based on a difference in brightness between a ridge and a valley of the comparison image, acquiring an authentication image for the user by capturing an image of the fingerprint of the finger when the input pressure exceeds the threshold pressure, wherein the value of the threshold pressure is larger than the startup pressure and determined to be larger as the quality of the comparison 
The closest prior art, Lee et al. (Pub No. 2017/0108992) discloses an apparatus and method for obtaining coordinate through touch panel thereof. An electronic device is provided. The electronic device includes a display, a first sensor, a second sensor, and a processor configured to obtain, using the first sensor, location information corresponding to an active area of the display, in response to contact between an external object and the display, obtain, using the second sensor, pressure information corresponding to a pressure applied to the display resulting from the contact between the external object and the display, and determine a validity of the location information based on whether the pressure information satisfies a designated condition.
However, either singularly or in combination, Lee et al. fail to anticipate or render obvious the claimed limitations of wherein said measuring includes measuring the quality of the comparison image based on a difference in brightness between a ridge and a valley of the comparison image, acquiring an authentication image for the user by 
The closest prior art, He et al. (Pub No. 2017/0124370) discloses the disclosed technology provides optical anti-proofing techniques in fingerprints sensing in devices or systems that use fingerprint identification for controlling access. The disclosed technology uses a fingerprint sensor to detect a contact input associated with a source of a fingerprint; generates an image signal from the fingerprint sensor responsive to the detected contact input that is indicative of one or more images of the fingerprint; uses an optical biometric sensor that is separate from the fingerprint sensor to generate a biometric marker detection signal indicative of a biometric marker different from the fingerprint; and processes, by processing circuitry, the generated image signal and the biometric marker detection signal to determine whether the detected contact and the 
However, either singularly or in combination, He et al. fail to anticipate or render obvious the claimed limitations of wherein said measuring includes measuring the quality of the comparison image based on a difference in brightness between a ridge and a valley of the comparison image, acquiring an authentication image for the user by capturing an image of the fingerprint of the finger when the input pressure exceeds the threshold pressure, wherein the value of the threshold pressure is larger than the startup pressure and determined to be larger as the quality of the comparison image is lower, and said acquiring the authentication image includes acquiring the authentication image by imaging the fingerprint of the finger when an elapsed time period from the time when the input pressure exceeds the startup pressure, while not exceeding the threshold pressure, reaches a predetermined threshold time period; outputting a predetermined warning notification recognizable by the user when the quality of the authentication image is lower than a predetermined threshold quality, acquiring a further fingerprint image by imaging the fingerprint of the finger when the input pressure exceeds the threshold pressure during the threshold time period from the time when the warning notification is outputted, and replacing the authentication image with the further fingerprint image.
The closest prior art, Kim et al. (Pub No. 2018/0042127) discloses an electronic device includes a housing that includes a first surface facing a first direction, a second surface facing a second direction that is opposite the first direction, and a transparent member forming at least part of the first surface, a display that is interposed between 
However, either singularly or in combination, Kim et al. fail to anticipate or render obvious the claimed limitations of wherein said measuring includes measuring the quality of the comparison image based on a difference in brightness between a ridge and a valley of the comparison image, acquiring an authentication image for the user by capturing an image of the fingerprint of the finger when the input pressure exceeds the threshold pressure, wherein the value of the threshold pressure is larger than the startup pressure and determined to be larger as the quality of the comparison image is lower, and said acquiring the authentication image includes acquiring the authentication image by imaging the fingerprint of the finger when an elapsed time period from the time when the input pressure exceeds the startup pressure, while not exceeding the threshold pressure, reaches a predetermined threshold time period; outputting a predetermined warning notification recognizable by the user when the quality of the authentication image is lower than a predetermined threshold quality, acquiring a further fingerprint image by imaging the fingerprint of the finger when the input pressure exceeds the threshold pressure during the threshold time period from the time when the warning notification is outputted, and replacing the authentication image with the further fingerprint image.
The closest prior art, Cho et al. (Pub No. 2015/0371073) discloses a method of processing fingerprint and electronic device thereof. A electronic device and method are disclosed herein. The electronic device includes a display, a fingerprint recognition 
However, either singularly or in combination, Cho et al. fail to anticipate or render obvious the claimed limitations of wherein said measuring includes measuring the quality of the comparison image based on a difference in brightness between a ridge and a valley of the comparison image, acquiring an authentication image for the user by capturing an image of the fingerprint of the finger when the input pressure exceeds the threshold pressure, wherein the value of the threshold pressure is larger than the startup pressure and determined to be larger as the quality of the comparison image is lower, and said acquiring the authentication image includes acquiring the authentication image by imaging the fingerprint of the finger when an elapsed time period from the time when the input pressure exceeds the startup pressure, while not exceeding the threshold pressure, reaches a predetermined threshold time period; outputting a predetermined warning notification recognizable by the user when the quality of the authentication image is lower than a predetermined threshold quality, acquiring a further fingerprint image by imaging the fingerprint of the finger when the input pressure exceeds the threshold pressure during the threshold time period from the time when the warning notification is outputted, and replacing the authentication image with the further fingerprint image.
claims 1, 10, and 19 and the respective dependent claims 3, 6-9, 12, and 15-18 are in condition for allowance.   
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY D FIELDS whose telephone number is (571)272-3871.  The examiner can normally be reached on IFP M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHEWAYE GELAGAY can be reached on (571)272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/COURTNEY D FIELDS/Examiner, Art Unit 2436                                                                                                                                                                                                        September 25, 2021

/SHEWAYE GELAGAY/Supervisory Patent Examiner, Art Unit 2436